ACCEPTED
                                                                                            06-14-00204-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                        5/8/2015 5:00:58 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK



                          CAUSE NO. 06-14-00204-CR
                                                                      FILED IN
CLIFFORD BERNARD NELSON                  §                 6th COURT
                                                 IN THE COURT        OF APPEALS
                                                                OF APPEALS
                                                             TEXARKANA, TEXAS
                                         §                      5/11/2015 8:33:00 AM
VS.                                      §         FOR THE SIXTH  DISTRICT
                                                              DEBBIE AUTREY
                                         §                             Clerk
THE STATE OF TEXAS                       §           OF THE STATE OF TEXAS

              STATE'S SECOND MOTION TO EXTEND TIME
                     FOR FILING STATE’S BRIEF


   THE STATE OF TEXAS, by and through the undersigned Assistant District
Attorney, respectfully moves the Court to extend the time for filing of the
Appellee’s Brief in accordance with Rule 10.5 of the Texas Rules of Appellate
Procedure. In support of its motion, the State respectfully offers the following:

1. The Appellee’s brief is due Monday, May 11, 2015, after one extension and I
   have not completed it due to other matters with more pressing deadlines.

2. The State seeks an additional 30 days from May 11, until Wednesday, June 10,
   2015. The undersigned will, nonetheless, attempt to complete and file the
   State’s brief prior to the extended deadline.

3. The undersigned attorney is responsible for all post-conviction prosecution for
   the Gregg County Criminal District Attorney’s Office, including direct appeals
   and applications for habeas corpus, bond forfeitures and traffic citation appeals.

      In the past 30 days the undersigned attorney has worked on the following:

      A.     Appellate brief in aggravated robbery case:

             1.    Cordero Brown v. State, 06-14-00115-CR, (10 volumes; 5
                   issues) due April 22, 2015 after one extension .
             A     Cinque Ross v. State, 06-14-00157-CR (8 volumes, 4 issues)
                   due Monday, May 11, 2015 after one extension.
       B.    Responses to habeas applications:
             1.   Ex parte Montalbano, 41,041-B-H-1 due April 25, 2015.
             2.   Ex parte Young, 42, 697-B-H-2, due April 28, 2015.
             3.   Ex parte Wyatt, 40, 788-A-H-2?, due April 28, 2015.
             4.   Ex parte Player, 42,164-A-H-1, due April 29, 2015
             5.   Ex parte Freeman, 42,132-B-H-2, due April 29, 2015.
             6.   Ex parte Spratling, 26,307-B-H-1 due May 10, 2015.


6.     In the next 30 days the undersigned attorney has briefing deadlines in the
       following cases in addition to this one:

       A.    Appellate Briefs:

             1.    King v.State, 06-14-00166 –CR due June 1, 2015.
             2.    Sibley v. State, 06-15-00009-CR due June 8, 2015.


       B.    Response to One DNA Motion

             1.    Bennie Guy v. State, 23,613-B received April 21, 2015.


7.     Appellant relies on the following facts as good cause for the requested
       extension:

     A. During the past 30 days, the undersigned has submitted nine habeas
        responses, as shown above, and has worked on the Brown brief, which is
        now 95 percent complete. In addition, I have processed numerous traffic
        court appeals and bond forfeiture cases.

     B. I will be attending the Robert Dawson Conference on Criminal Appeals in
        Austin on May 27-29. One previous extension has been requested by the
        State in this case.
   C. This extension is not requested for purposes of delay, but so that justice may
      be done.


                                      Respectfully submitted,
                                      /s/Zan Colson Brown
                                       Zan Colson Brown
                                      Texas Bar No. 03205900
                                      Assistant District Attorney
                                      101 East Methvin St., Suite 333
                                      Longview, TX 75601
                                      Telephone: (903) 236–8440
                                      Facsimile: (903) 236–3701
                                      E-mail: zan.brown@co.gregg.tx.us

                         CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the above and foregoing has been
forwarded to all counsel of record by electronic transmission to:

      Mr. Ebb Mobley
      P.O. Box. 2309
      Longview, Texas 75606
      Ebbmob@aol.com

This 8th day of May, 2015.

                                             /s/ ZanColsonBrown
                                             Zan Colson Brown
                                             Assistant District Attorney